E. BRYAN WILSON
Acting United States Attorney

RYAN D. TANSEY
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
101 12th Avenue, Room 310
Fairbanks, Alaska 99701
Phone: (907) 456-0245
Fax: (907) 456-0577
Email: ryan.tansey@usdoj.gov

Attorneys for Plaintiff

                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                  ) No. 3:21-cr-00084-JMK-MMS
                                             )
                          Plaintiff,         ) COUNT 1:
                                             ) Obstruction of Justice
          vs.                                ) Vio. of 18 U.S.C. § 1503
                                             )
  YALONDA MOORE,                             )
                                             )
                          Defendant.         )
                                             )


                                       INFORMATION

       The United States Attorney charges that:

                                          COUNT 1

       On or about June 15, 2018, in the District of Alaska and elsewhere, the defendant,

YALONDA MOORE, did corruptly influence, obstruct and impede and endeavor to




      Case 3:21-cr-00084-JMK-MMS Document 1 Filed 08/27/21 Page 1 of 2
influence, obstruct and impede the due administration of justice regarding the Federal

Bureau of Investigation (FBI) and District of Alaska grand jury, which were investigating

Richard Vaughan, Donald Garner, Dale Johnson and others for bribery and fraud, to wit:

YALONDA MOORE informed Donald Garner about her cooperation with the FBI and

the FBI’s plan to consensually record a telephone call between YALONDA MOORE and

Donald Garner with the intent to corruptly thwart and obstruct the grand jury’s and FBI’s

investigation.

       All of which is in violation of 18 U.S.C. § 1503.

                  27th day of August 2021, at Fairbanks, Alaska.
       DATED this ____


                                                           E. BRYAN WILSON
                                                           Acting United States Attorney



                                                           RYAN D. TANSEY
                                                           Assistant U.S. Attorney
                                                           United States of America




      Case 3:21-cr-00084-JMK-MMS Document 1 Filed 08/27/21 Page 2 of 2
